Herlihy, J.,
dissents and votes to reverse in the following memorandum. Herlihy, J. (dissenting). The claimant has failed to establish that the proposed claim has any merit or that a claim could be stated. The State, upon this motion, submitted an affidavit by an employee of the Department of Motor Vehicles which established that the title of the claimant was duly registered. Section 2107 of the Vehicle and Traffic Law specifies that ownership shall also be recorded under the registration number of the vehicles. This record does not establish that any inquiry was made on June 22, 1978 as to the true owner of the car and, in any event, since it is not alleged that the registration had been affected by the change in title, Otha Rolling was entitled to possession of the car. Further, as noted by the *728appellant, the teletype computer response submitted by respondent upon this appeal and bearing date of July 10, 1978, shows that the information requested was solely as to the plate or license number. There is no indication that the name of the title holder was requested. The lack of merit is demonstrated by the apparent failure of the claimant to secure from its insured the appropriate portion of the vehicle registration when it acquired the title from its insured. Insofar as the supposed title of the claimant pursuant to its form MV-907 (junked vehicle) is concerned, it is notable that subdivision (e) of section 2129 of the Vehicle and Traffic Law expressly prohibits the issuance of a certificate of title until vehicles reported to the Commissioner of Motor Vehicle as stolen are recovered. The Court of Claims abused its discretion as a matter of law. The order should be reversed and the application denied.